Exhibit 10.1
Licence Agreement
 
Novogen Research Pty Limited
ABN 87 060 202 931
Marshall Edwards Pty Limited
ABN 36 099 665 675
(BLAKE DAWSON LOGO) [y78683y7868301.gif]
Level 36, Grosvenor Place
225 George Street
Sydney NSW 2000
Australia
T 61 2 9258 6000
F 61 2 9258 6999
Reference
BLM LID 02 2009 9828
©Blake Dawson 2009

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]
 
Contents

                      1.    INTERPRETATION     1  
 
    1.1     Definitions     1  
 
    1.2     Rules for interpreting this document     7  
 
    1.3     Business Days     8  
 
                    2.    LICENCE     8  
 
    2.1     Grant of licence     8  
 
    2.2     Expiration of particular Licensed Patent Rights     8  
 
    2.3     Research licence     8  
 
    2.4     Sub-licences     9  
 
    2.5     Sub-contractors     9  
 
    2.6     No Exploitation outside the Field     10  
 
    2.7     Acknowledgements and reserved rights     10  
 
    2.8     Delivery up of Know How and Clinical Trial Materials     10  
 
                    3.    EXISTING AGREEMENTS     10  
 
    3.1     Existing Agreements     10  
 
    3.2     Acknowledgement by MEPL     11  
 
    3.3     Completion or novation     11  
 
    3.4     Licence for Existing Agreements     11  
 
    3.5     Performance of and payments under Existing Agreements     11  
 
                    4.    CLINICAL TRIALS     12  
 
    4.1     Obligation to conduct Clinical Trials     12  
 
    4.2     Conduct of Clinical Trials     12  
 
    4.3     Clinical Trial Materials     12  
 
    4.4     Records of Clinical Trials     12  
 
    4.5     Inspection of records     13  
 
    4.6     Reports on Clinical Trials     13  
 
    4.7     Publication of results of Clinical Trials     13  
 
    4.8     Intellectual Property Rights in Clinical Trial Materials     13  
 
                    5.    DEVELOPMENTS     14  
 
    5.1     MEPL Developments     14  
 
    5.2     Novogen Developments     14  
 
                    6.    MARKETING AND COMMERCIALISATION     14  
 
    6.1     Marketing and commercialisation     14  
 
    6.2     Diligence     14  
 
    6.3     Milestones     14  
 
    6.4     Revision of Milestones     15  
 
    6.5     Continuing obligation     15  
 
    6.6     Records and customer relations     15  
 
    6.7     Marketing and promotion     15  
 
    6.8     Marketing and distribution plan     15  
 
    6.9     Storage and handling     16  
 
    6.10     Manufacturing of Licensed Products     16  

        207515151_1   Licence Agreement

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]
 

                      7.    LICENCE FEES AND ROYALTIES     16  
 
    7.1     Up-front licence fee     16  
 
    7.2     Milestone licence fees     16  
 
    7.3     Payments upon default of Milestones     17  
 
    7.4     Default by a Novogen Company     17  
 
    7.5     Royalties     18  
 
    7.6     Minimum royalties     18  
 
    7.7     How payments must be made     18  
 
    7.8     Deductions and withholdings     18  
 
    7.9     Interest on overdue amounts     19  
 
                    8.    REPORTS AND ACCOUNTING     19  
 
    8.1     Books and records     19  
 
    8.2     Auditor’s certificates     19  
 
    8.3     Inspection     19  
 
    8.4     Quarterly statements     20  
 
    8.5     Certification     20  
 
    8.6     Adjustments     20  
 
                    9.    PROSECUTION OF PATENT RIGHTS AND REGULATORY COSTS    
21  
 
    9.1     Maintenance of Licensed Patent Rights     21  
 
    9.2     Reimbursement by MEPL     21  
 
    9.3     Consultation on maintenance of Licensed Patent Rights     21  
 
    9.4     Withdrawal or lapsing of Licensed Patent Rights     21  
 
    9.5     Common interest     22  
 
    9.6     Registration of Licensed Products     22  
 
                    10.    INTELLECTUAL PROPERTY RIGHTS     22  
 
    10.1     Acknowledgment     22  
 
    10.2     Maintenance of Licensed Intellectual Property     22  
 
    10.3     Notification     23  
 
    10.4     Proceedings by MEPL     23  
 
    10.5     Joinder of Novogen Research     23  
 
    10.6     Proceedings by Novogen Research     23  
 
    10.7     Joinder of MEPL     23  
 
    10.8     Damages and settlement amounts     23  
 
    10.9     Common interest     24  
 
    10.10     Assignment of Intellectual Property Rights     24  
 
    10.11     Infringements by MEPL     24  
 
                    11.    CONFIDENTIAL INFORMATION     24  
 
    11.1     Use by MEPL for Exploitation     24  
 
    11.2     Confidentiality     25  
 
    11.3     Security     25  
 
    11.4     Exceptions to obligations of confidentiality     25  
 
    11.5     Public domain     25  
 
                    12.    REPRESENTATIONS AND WARRANTIES     25  
 
    12.1     Warranties by each party     25  
 
    12.2     Representations and warranties by Novogen Research     26  
 
    12.3     Validity of Licensed Patent Rights     27  
 
    12.4     Exclusion of conditions and warranties     27  
 
    12.5     Reliance on representations and warranties     27  

        207515151_1   Licence Agreement

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]
 

                      13.    LIMITATION OF LIABILITY     28  
 
    13.1     Limitation of liability of Novogen Research     28  
 
    13.2     Liability for breach of certain warranties     28  
 
    13.3     Indirect and consequential loss     28  
 
                    14.    INDEMNITIES     28  
 
    14.1     Clinical Trial indemnity     28  
 
    14.2     Commercialisation indemnity by MEPL     28  
 
                    15.    INSURANCE     29  
 
    15.1     MEPL’s insurance policies     29  
 
    15.2     Name of Novogen Research     29  
 
    15.3     Certificates of currency     29  
 
    15.4     Default     29  
 
    15.5     Expiry     29  
 
    15.6     Novogen Research’s insurance     29  
 
                    16.    FORCE MAJEURE     30  
 
    16.1     Notice and suspension of obligations     30  
 
    16.2     Effort to overcome     30  
 
    16.3     Termination     30  
 
                    17.    TERM AND TERMINATION     30  
 
    17.1     Term     30  
 
    17.2     Rights on expiry of the Term     30  
 
    17.3     Termination by Novogen Research     30  
 
    17.4     Termination by MEPL     31  
 
    17.5     Confidential Information     31  
 
    17.6     Consequences to MEPL of termination     32  
 
    17.7     Existing contracts     32  
 
    17.8     Survival and accrued rights     32  
 
                    18.    DISPUTE RESOLUTION     32  
 
    18.1     Disputes     32  
 
    18.2     Notice of Dispute     32  
 
    18.3     Negotiation     33  
 
    18.4     Resolution of Dispute     33  
 
    18.5     Mediation     33  
 
                    19.    NOTICES     33  
 
    19.1     Notices     33  
 
    19.2     Addresses for notices     33  
 
                    20.    AMENDMENT AND ASSIGNMENT     34  
 
    20.1     Amendment     34  
 
    20.2     Assignment     34  
 
                    21.    GENERAL     34  
 
    21.1     Governing law     34  
 
    21.2     Liability for expenses     34  
 
    21.3     Relationship of the parties     34  

        207515151_1   Licence Agreement

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]
 

                     
 
    21.4     Giving effect to this document     34  
 
    21.5     Waiver of rights     34  
 
    21.6     Operation of this document     35  
 
    21.7     Operation of indemnities     35  
 
    21.8     GST gross up and GST on claims     35  
 
    21.9     Consents     36  
 
    21.10     Exclusion of contrary legislation     36  
 
    21.11     Inconsistency with other documents     36  
 
    21.12     Counterparts     36  

Schedules

             
1
  LICENSED PATENT RIGHTS     37    
2
  COMPOUND     40    
3
  EXISTING AGREEMENTS     41  

        207515151_1   Licence Agreement

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]
 
Licence Agreement
DATE 4 August 2009
PARTIES
Novogen Research Pty Limited
ABN 87 060 202 931 of 140 Wicks Road, North Ryde NSW 2113 Australia (Novogen
Research)
Marshall Edwards Pty Limited
ABN 36 099 665 675 of 140 Wicks Road, North Ryde NSW 2113 Australia (MEPL)
RECITALS

A.   Novogen Research and MEPL are parties to the Amended and Restated Licence
Option Deed.   B.   The compound known as “NV-128” is an Option Compound.   C.  
MEPL wishes to exercise the option granted to it in clause 3 of the Amended and
Restated Licence Option Deed with respect to NV-128 and acquire an exclusive
licence to Exploit Licensed Products in the Field on the terms and conditions of
this document.   D.   Novogen Research agrees to grant that licence on the terms
and conditions of this document.

OPERATIVE PROVISIONS

1.   INTERPRETATION   1.1   Definitions       The following definitions apply in
this document.       Accountant has the meaning given in clause 8.5(a).      
Affiliate means:

  (a)   in relation to a body corporate, each of:

  (i)   that body’s related bodies corporate;     (ii)   that body’s directors;
and     (iii)   the persons who have a substantial holding (as that term is
defined in the Corporations Act) in that body; and

  (b)   in relation to a natural person, any:

  (i)   spouse;     (ii)   relative by blood or adoption of that person or that
person’s spouse; and     (iii)   body corporate in which that person and
Affiliates of that person hold in aggregate more than 20% of the voting shares.

        207515151_1   Licence Agreement     1

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 
Amended and Restated Licence Option Deed means the deed of that title between
Novogen Research and MEPL dated 24 September 2003.
Authorisation means:

  (a)   an authorisation, consent, declaration, exemption, notarisation or
waiver, however it is described; and     (b)   in relation to anything that
could be prohibited or restricted by law if a Government Agency acts in any way
within a specified period, the expiry of that period without that action being
taken,

including any renewal or amendment.
Business Day means a day that is not a Saturday, Sunday or public holiday in
Sydney, Australia.
Certification has the meaning given in clause 8.5(d).
Change of Control of MEPL means:

  (a)   the acquisition by any person or group of more than 50% of the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of MEPL; or     (b)   any merger, consolidation,
reorganization, recapitalization, tender or exchange offer or any other
transaction with or affecting MEPL as a result of which a person or group other
than the shareholders of MEPL immediately before the transaction owns after the
transaction more than 50% of the combined voting power of the then outstanding
securities entitled to vote generally in the election of the directors of MEPL,

but does not occur by reason only of an issue of, acquisition of, or transaction
involving, MEI’s securities.
Clinical Trial means a clinical evaluation of the stability, safety or efficacy
of a Licensed Product for use in the Field involving administration of the
Licensed Product to humans.
Clinical Trial Materials means all past, current and future Trial Protocols,
data and results of Clinical Trials, patient enrolment and consent forms, case
report forms, study aids and any other documents (in any form or media) used in
or in connection with, or arising out of, the conduct of Clinical Trials.
Clinical Trial Subject means a person enrolled at any time in a Clinical Trial
(whether or not that person meets all eligibility criteria for enrolment into
the Clinical Trial set out in any Trial Protocol or otherwise).
Commencement Date means the date this document is executed by the last of the
parties to execute it.
Commercialisation Income means all gross income (less any GST, value added Tax
or similar Tax forming part of such amounts) received by or on behalf of MEPL or
any MEI Company from a third party (not being an MEI Company) as a result of or
in connection with any assignment, sublicensing, or other dealing with MEPL’s
rights under this document, other than:

  (a)   income comprising Net Sales of Licensed Products; or     (b)   royalties
paid to MEPL or any MEI Company on Net Sales of Licensed Products.

     
 

207515151_1   Licence Agreement     2

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 
Compound means NV-128.
Confidential Information means:

  (a)   in relation to Novogen Research, the Licensed Know How, all Novogen
Developments and MEPL Developments, all Clinical Trial Materials, all documents,
records and reports relating to the Licensed Intellectual Property or Licensed
Products which are provided by MEPL under this document and all other
information in any form or media disclosed by Novogen Research to MEPL under
this document, but does not include information which MEPL can establish:

  (i)   was in the public domain when it was given to MEPL;     (ii)   becomes,
after being given to MEPL, part of the public domain, except through disclosure
contrary to this document; or     (iii)   was lawfully received by MEPL from
another person having the unrestricted legal right to disclose that information
without requiring the maintenance of confidentiality; and

  (b)   in relation to MEPL, all information in any form or media disclosed by
MEPL to Novogen Research under this document, but does not include information
referred to in paragraph (a) or any information which Novogen Research can
establish:

  (i)   was in the public domain when it was given to Novogen Research;     (ii)
  becomes, after being given to Novogen Research, part of the public domain,
except through disclosure contrary to this document; or     (iii)   was lawfully
received by Novogen Research from another person having the unrestricted legal
right to disclose that information without requiring the maintenance of
confidentiality.

Corporations Act means the Corporations Act 2001 (Cth).
Diligent Efforts, in relation to any obligation of a party, means the level of
efforts required to carry out that obligation in a sustained manner consistent
with the efforts a reasonable person in the same position would devote to a
product of high market potential, profit potential or strategic value, based on
conditions then prevailing. This requires that the party:

  (a)   promptly assign responsibility for such obligations to specific
employees, contractors or agents who are held accountable for progress and
monitor progress on an on-going basis;     (b)   set and consistently seek to
achieve specific and meaningful objectives for carrying out such obligations;
and     (c)   consistently make and implement decisions and allocate resources
designed to advance progress on such objectives.

Disclosing Party in relation to any information means the party who disclosed
that information to another party.
Dispute has the meaning given to that term in clause 18.1.
Dispute Notice has the meaning given to that term in clause 18.2.
Encumbrance means a mortgage, charge, pledge, lien, hypothecation or title
retention arrangement, a right of set-off or right to withhold payment of a
deposit or other money, a
     
 

207515151_1   Licence Agreement     3

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 
notice under section 255 of the Income Tax Assessment Act 1936 (Cth),
subdivision 260-A in schedule 1 to the Taxation Administration Act 1953 (Cth) or
any similar legislation, or an agreement to create any of them or to allow any
of them to exist.
Existing Agreements means the agreements set out in Schedule 3.
Exploit means:

  (a)   in relation to a product or substance, to make, sell, supply, hire or
otherwise dispose of the product, offer to make, sell, supply, hire or otherwise
dispose of it, use or import it, or keep it for the purpose of doing any of
those things; and     (b)   in relation to a method or process, to use the
method or process or do any of the actions in paragraph (a) in respect of an
item resulting from such use.

Field means the prevention, treatment or cure of cancer in humans (which does
not include purely benign conditions) by any means other than Topical
Application.
Force Majeure Event means an act of war (whether declared or not) or terrorism,
the mobilisation of armed forces, insurrection, civil commotion or riot, natural
disaster, lightning, explosions, flood, subsidence, industrial action or labour
disturbance, currency restriction, embargo, action or inaction by a Government
Agency, or a failure of a supplier, public utility or common carrier or any
other event beyond the reasonable control of the affected party.
Government Agency means:

  (a)   a government or government department or other body;     (b)   a
governmental, semi-governmental or judicial person; or     (c)   a person
(whether autonomous or not) who is charged with the administration of a law.

Infringement Claim has the meaning given in clause 10.11.
Insolvency Event means, in relation to a person, being in liquidation or
provisional liquidation or under administration, having a controller (as defined
in the Corporations Act) or analogous person appointed to it or any of its
property, being taken under section 459F(1) of the Corporations Act to have
failed to comply with a statutory demand, being unable to pay its debts or
otherwise insolvent, dying, ceasing to be of full legal capacity or otherwise
becoming incapable of managing its own affairs for any reason, taking any step
that could result in the person becoming an insolvent under administration (as
defined in section 9 of the Corporations Act), entering into a compromise or
arrangement with, or assignment for the benefit of, any of its members or
creditors, or any analogous event.
Intellectual Property Rights means any and all existing and future intellectual
and industrial property rights throughout the world, whether conferred by
statute, common law or equity, including rights in relation to copyright, trade
marks, designs, circuit layouts, plant varieties, business and domain names,
trade secrets, Patent Rights and rights to require that Know How be kept
confidential (including the right to apply for registration of any such rights)
and other results of intellectual activity in the industrial, commercial,
scientific, literary or artistic fields.
Know How means technical and other information which is not in the public
domain, including inventions, discoveries, concepts, data, formulae, ideas,
specifications, procedures for experiments and tests, results of experimentation
and testing, results of research and development and information in laboratory
records, Clinical Trial Materials,
     
 

207515151_1   Licence Agreement     4

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 
case reports, data analyses and summaries and submissions to and information
from ethics committees and Government Agencies.
Licensed Intellectual Property means the Licensed Patent Rights and the
Intellectual Property Rights in the Licensed Know How.
Licensed Know How means:

  (a)   all Know How of a Novogen Company directly relating to the synthesis,
manufacture, uses, applications, reduction to practice or clinical research and
development in the Field, of the Compound (and not any other compound) or of any
actual or potential Licensed Products as at the Commencement Date; and     (b)  
all Know How in Novogen Developments and MEPL Developments; and     (c)   all
Know How of a Novogen Company in and in relation to Clinical Trial Materials.

Licensed Patent Rights means all existing and future Patent Rights in the
patents and patent applications set out in Schedule 1 to the extent those Patent
Rights include any claim that encompasses the Compound or any use of the
Compound in the Field, all Patent Rights in any Novogen Developments and all
Patent Rights in any MEPL Developments.
Licensed Product means any product or formulation containing the Compound which:

  (a)   falls within the scope of a Valid Claim; or     (b)   uses, reproduces
or applies any Licensed Know How, or the manufacture of which involved the use,
reproduction or application of any Licensed Know How.

MEI means Marshall Edwards, Inc., a company incorporated under the laws of
Delaware, United States of America, c/- The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, USA.
MEI Company means MEPL, MEI and any of its subsidiaries.
MEPL Developments means all developments of, improvements to, enhancements to,
or adaptations of Licensed Products or the Licensed Know How, whether patentable
or otherwise, which during the Term are made or acquired by MEPL or any MEI
Company or their employees, contractors or agents, but does not include any new
isoflavonoid compound having a formula which does not fall within the claims of
the Licensed Patent Rights.
Milestone Licence Fees means the fees set out in clause 7.2(b).
Milestones means the milestones set out in clause 6.3.
Minimum Royalty has the meaning given in clause 7.6(a).
Net Sales in relation to any Licensed Product means the gross amount actually
received by MEPL or any sublicensees for that Licensed Product (whether in
combination with any other compound or component, active or otherwise) sold,
supplied, hired or otherwise disposed of by MEPL or any sublicensee to the first
person who is not an MEI Company or sublicensee, after deducting (to the extent
not already deducted):

  (a)   freight, packing and insurance costs included in the invoice or price;  
  (b)   returns, rebates and allowances and discounts actually taken;

     
 

207515151_1   Licence Agreement     5

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

  (c)   any GST, value added Tax or similar Tax levied on the sale or supply of
Licensed Products borne by an MEI Company.

NV-128 means an isoflavonoid compound of the formula in Schedule 2 (known as the
compound NV-128) and any Pharmaceutically Acceptable Salt of that compound.
Novogen Companies means Novogen Limited, Novogen Research and Novogen
Laboratories.
Novogen Developments means all developments of, improvements to, enhancements
to, or adaptations of Licensed Products or Licensed Know How, whether patentable
or otherwise, in the Field which during the Term are made or acquired by a
Novogen Company or their employees, contractors or agents, which Novogen
Research is free to license or disclose to MEPL, but does not include any Option
Compound (other than NV-128) or any new isoflavonoid compound having a formula
which does not fall within the claims of the Licensed Patent Rights.
Novogen Laboratories means Novogen Laboratories Pty Limited ABN 42 002 489 947.
Novogen Limited means Novogen Limited ABN 37 063 259 754.
Option Compound has the meaning given in the Amended and Restated Licence Option
Deed.
Patent Rights means rights with respect to existing and future patents
(including any divisions, continuations, continuations in part, renewals,
reissues, extensions, supplementary protection certificates, utility models and
foreign equivalents of any such patents) and rights with respect to existing and
future patent applications and patentable inventions, including the right to
apply for registration of any such rights.
Pharmaceutically Acceptable Salt has the meaning given in Schedule 2.
Phase I Clinical Trial means a Clinical Trial in any country intended to obtain
data regarding safety and pharmacokinetics of a Licensed Product that would
satisfy the requirements of the United States Code of Federal Regulations 21 CFR
312.21(a) or any corresponding law in another country.
Phase II Clinical Trial means a Clinical Trial in any country intended to
evaluate the safety, dose range and efficacy of a Licensed Product for a
particular indication or indications in human subjects with the disease or
indication under study or that would otherwise satisfy the requirements of the
United States Code of Federal Regulations 21 CFR 312.21(b) or any corresponding
law in another country, but does not include a Phase III Clinical Trial.
Phase III Clinical Trial means a Clinical Trial that is a pivotal human clinical
trial in any country, the results of which could be used to establish
statistical safety and efficacy of a Licensed Product as a basis for a New Drug
Approval (NDA) or that would otherwise satisfy the requirements of the United
States Code of Federal Regulations 21 CFR 312.21(b) or any corresponding law in
another country.
Quarter means, in respect of any calendar year in the Term, the four quarters of
that year, the first of which commences on 1 January of that year.
Tax means a tax, levy, duty, charge, deduction or withholding, however it is
described, that is imposed by law or by a Government Agency, together with any
related interest, penalty, fine or other charge, other than one that is imposed
on net income in any jurisdiction.
Term means the term of this document as determined under clause 17.
Territory means the world.
     
 

207515151_1   Licence Agreement     6

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 
Third Party Licence has the meaning given in clause 10.11(b).
Topical Application in respect of any product, means application of the product
to the external surface of the skin by any means.
Trial Protocol means a protocol for the conduct of a Clinical Trial.
Valid Claim means:

  (a)   any claim of an issued and unexpired patent within the Licensed Patent
Rights other than:

  (i)   a claim which has been revoked by a decision of a Government Agency or
court of competent jurisdiction from which no appeal lies or in respect of which
no appeal has been filed within the time allowed; or     (ii)   a claim which
has been admitted by Novogen Research to be invalid or unenforceable, through
reissue or otherwise; or

  (b)   any claim of a pending patent application within the Licensed Patent
Rights.

1.2   Rules for interpreting this document

Headings are for convenience only, and do not affect interpretation. The
following rules also apply in interpreting this document, except where the
context makes it clear that a rule is not intended to apply.

  (a)   A reference to:

  (i)   legislation (including subordinate legislation) is to that legislation
as amended, re-enacted or replaced, and includes any subordinate legislation
issued under it;     (ii)   a document or agreement, or a provision of a
document or agreement, is to that document, agreement or provision as amended,
supplemented, replaced or novated;     (iii)   a party to this document or to
any other document or agreement includes a permitted substitute or a permitted
assign of that party;     (iv)   a person includes any type of entity or body of
persons, whether or not it is incorporated or has a separate legal identity, and
any executor, administrator or successor in law of the person; and     (v)  
anything (including a right, obligation or concept) includes each part of it.

  (b)   A singular word includes the plural, and vice versa.     (c)   A word
which suggests one gender include the other genders.     (d)   If a word is
defined, another part of speech has a corresponding meaning.     (e)   If an
example is given of anything (including a right, obligation or concept), such as
by saying it includes something else, the example does not limit the scope of
that thing.     (f)   The word agreement includes an undertaking or other
binding arrangement or understanding, whether or not in writing.

     
 

207515151_1   Licence Agreement     7

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

  (g)   The words subsidiary, holding company and related body corporate have
the same meanings as in the Corporations Act.     (h)   A reference to “US$” is
to the currency of the United States of America.

1.3   Business Days

If the day on or by which a person must do something under this document is not
a Business Day:

  (a)   if the act involves a payment that is due on demand, the person must do
it on or by the next Business Day; and     (b)   in any other case, the person
must do it on or by the previous Business Day.

2.   LICENCE

2.1   Grant of licence

Subject to clause 3, by this document Novogen Research grants to MEPL for the
Term an exclusive, non-transferable licence under the Licensed Patent Rights and
the Intellectual Property Rights in the Licensed Know How to:

  (a)   Exploit Licensed Products in the Territory for use in the Field;     (b)
  use, reproduce and apply the Licensed Know How in the Territory in the Field
for the purpose of Exploiting Licensed Products in the Field; and     (c)  
develop, modify and enhance the Licensed Know How in the Territory for the
purpose of Exploiting Licensed Products in the Field.

2.2   Expiration of particular Licensed Patent Rights

If during the Term all Licensed Patent Rights in any country in the Territory
expire, lapse are revoked, do not exist, or are assigned to MEPL under clause
9.4(b), then:

  (a)   subject to clause 17.1, the licence granted in clause 2.1 applies and
continues in full force and effect in that country for the Term on the same
terms as a licence under the Intellectual Property Rights in the Licensed Know
How only; and     (b)   the royalty rate specified in clause 7.5(a) payable on
Licensed Products which are entirely manufactured and supplied in such a country
(or countries) will be reduced by 50% of the rate specified in clause 7.5(a).

2.3   Research licence

  (a)   By this document MEPL grants to Novogen Research a non-exclusive,
irrevocable, royalty-free licence under the rights granted to MEPL under the
Licensed Intellectual Property to:

  (i)   conduct its own research and development on and in relation to any
Licensed Product in the Field; and     (ii)   use, reproduce, apply, develop,
modify and enhance the Licensed Know How for the purpose of conducting its own
research and development on and in relation to any Licensed Product in the
Field.

     
 

207515151_1   Licence Agreement     8

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

  (b)   Novogen Research may not assign, dispose of, transfer, or grant any
sub-licence under the rights granted to it in paragraph (a) to any person other
than a Novogen Company without the prior written consent of MEPL.

2.4   Sub-licences

  (a)   Subject to paragraphs (b), (c) and (d), MEPL may not grant sub-licences
under any of the rights granted to it under this document without the prior
written consent of Novogen Research.     (b)   MEPL may grant sub-licences under
the rights granted to it in clause 2.1 to third parties to manufacture and
supply to MEPL all or part of the Licensed Products without the consent of
Novogen Research.     (c)   MEPL may grant sub-licences under the rights granted
to it in clause 2.1 to its related bodies corporate without the consent of
Novogen Research.     (d)   If MEPL wishes to grant any sub-licence under any of
the rights granted to it under this document other than as permitted in
paragraph (b) and (c):

  (i)   MEPL must request the consent of Novogen Research in writing, stating
the identity of the proposed sub-licensee and providing a copy of the proposed
sub-licence agreement;     (ii)   Novogen Research must provide or decline its
consent in writing within 30 days of MEPL’s request, providing reasons;    
(iii)   if Novogen Research wishes to decline its consent, it must first engage
in discussions with MEPL (for no more than 21 days) to attempt to resolve any
reasonable concerns it has with respect to the proposed sub-licence or
sub-licensee with a view to determining if those concerns can be overcome by
appropriate amendment of the proposed sub-licence arrangements; and     (iv)  
Novogen Research must not unreasonably withhold its consent.

  (e)   MEPL must:

  (i)   ensure that the terms of any sub-licence granted under this clause 2.4
are consistent with the terms of this document;     (ii)   ensure that any
sub-licence granted under this clause 2.4 contains obligations on the
sub-licensee with respect to confidentiality of Novogen’s Confidential
Information at least as onerous as the obligations of MEPL under this document;
    (iii)   ensure that any sub-licence granted under this clause 2.4 is
expressed to terminate immediately upon termination of this document; and    
(iv)   provide to Novogen Research a complete copy of any executed sub-licence
agreement within 21 days of its execution.

  (f)   MEPL remains responsible for performance of its obligations under this
document and no sub-licence relieves MEPL of its obligations under this
document.

2.5   Sub-contractors

  (a)   MEPL may sub-contract the manufacture and supply to MEPL of all or part
of the Licensed Products without the consent of Novogen Research. Such
sub-contracts

     
 

207515151_1   Licence Agreement     9

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

      must be granted on terms which are consistent with this document and do
not relieve MEPL of its obligations under this document.     (b)   Except as
provided in clause 2.4 and 2.5(a), MEPL may not engage agents or contractors to
perform its obligations under this document unless such agents or
sub-contractors first agree in writing:

  (i)   to comply with confidentiality obligations substantially identical to
those of MEPL under this document; and     (ii)   to assign to MEPL all
Intellectual Property Rights in the Field created or acquired by them in the
course of their engagement.

2.6   No Exploitation outside the Field

MEPL must not, and must ensure that any sub-licensee of MEPL does not:

  (a)   Exploit Licensed Products outside the Field; or     (b)   directly
market, advertise, promote or Exploit Licensed Products to any person who MEPL
knows or suspects will or is likely to Exploit the Licensed Products outside the
Field.

2.7   Acknowledgements and reserved rights

MEPL acknowledges:

  (a)   that Novogen Research remains the legal and beneficial owner of the
Licensed Intellectual Property and nothing in this document effects an
assignment or transfer to MEPL of the Licensed Intellectual Property;     (b)  
that nothing in this document prevents Novogen Research and its Affiliates
(other than MEPL or MEI) from Exploiting any product or process outside the
Field; and     (c)   that Novogen Research and Novogen Limited have entered into
the Existing Agreements, MEPL acknowledges the terms of those agreements and
that the rights granted to MEPL under this document are subject to the rights
(if any) granted under those agreements.

2.8   Delivery up of Know How and Clinical Trial Materials

Novogen Research must disclose to MEPL all Licensed Know How which exists at the
Commencement Date within 14 days of the Commencement Date. Novogen Research must
supply to MEPL such hard and electronic copies of the Licensed Know How in
existence as at the Commencement Date and the Clinical Trial Materials in
existence as at the Commencement Date that MEPL reasonably requires in a form
which is complete, comprehensive and accurate.

3.   EXISTING AGREEMENTS

3.1   Existing Agreements

On the Commencement Date Novogen Research represents and warrants to MEPL:

  (a)   that Novogen Research is a party to Existing Agreements 1, 2, 5, 6 and
7;     (b)   that Novogen Limited is a party to Existing Agreements 3 and 4;    
(c)   that obligations under each of the Existing Agreements remain to be
performed;

     
 

207515151_1   Licence Agreement     10

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

  (d)   that neither Novogen Research nor Novogen Limited is in breach of its
obligations under any Existing Agreement; and     (e)   that to its knowledge no
other party is in breach of its obligations under any Existing Agreement.

3.2   Acknowledgement by MEPL

MEPL acknowledges that the rights granted to it under this document are subject
to the rights (if any) granted under the Existing Agreements.

3.3   Completion or novation

It is the intention of the parties that they will discuss and agree the
allocation of each of the Existing Agreements into one of the three categories
set out below as soon as practicable following execution of this document:

  (a)   that Novogen Research shall continue to exercise its rights and perform
its obligations under Existing Agreements numbered [to be agreed] until the
rights and obligations of Novogen Research under each of those Existing
Agreements with respect to the Compounds are novated to MEPL as soon as
reasonably practicable on reasonable terms agreed by the parties and the other
parties to each of those Existing Agreements;     (b)   that Novogen Limited
shall continue to exercise its rights and perform its obligations under Existing
Agreements numbered [to be agreed] until the rights and obligations of Novogen
Limited under that Existing Agreement with respect to the Compounds are novated
to MEPL as soon as reasonably practicable on reasonable terms agreed by the
parties and the other parties to that Existing Agreement; and     (c)   that
Novogen Research shall continue to exercise its rights and perform its
obligations under Existing Agreements numbered [to be agreed] until completion
of those Existing Agreements.

3.4   Licence for Existing Agreements

  (a)   By this document MEPL grants to Novogen Research a non-exclusive,
royalty-free licence under the rights granted to MEPL under the Licensed
Intellectual Property to exercise the rights and perform the obligations of
Novogen Research and Novogen Limited under each Existing Agreement, until the
earlier of:

  (i)   the novation to MEPL of the rights and obligations of Novogen Research
(or Novogen Limited as the case may be) under the Existing Agreement with
respect to the Compounds; and     (ii)   the completion of the Existing
Agreement with respect to the Compounds.

  (b)   Novogen Research may not assign, dispose of, transfer, or grant any
sub-licence under the rights granted to it in paragraph (a) to any person other
than Novogen Limited without the prior written consent of MEPL.

3.5   Performance of and payments under Existing Agreements

While Novogen Research or Novogen Limited remains a party to an Existing
Agreement:

  (a)   Novogen Research shall use reasonable endeavours (and shall procure that
Novogen Limited uses reasonable endeavours) not to breach any obligation under
the Existing Agreement; and

     
 

207515151_1   Licence Agreement     11

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

  (b)   MEPL shall reimburse Novogen Research the full amount of any payment
made by Novogen Research or Novogen Limited under the Existing Agreement (less
any amount due as a result of a failure by Novogen Research or Novogen Limited
to comply with its obligations under the Existing Agreement), within 21 days of
the payment being made.

4.   CLINICAL TRIALS

4.1   Obligation to conduct Clinical Trials

MEPL must use Diligent Efforts to undertake Clinical Trials appropriate to the
development of Licensed Products for use in the Field on the terms and
conditions of this document.

4.2   Conduct of Clinical Trials       MEPL must:

  (a)   fund or arrange adequate third party funding of Clinical Trials;     (b)
  use Diligent Efforts to design and conduct Clinical Trials to generate
outcomes which are calculated to result in marketing approval of a Licensed
Product for use in the Field;     (c)   conduct Clinical Trials diligently, in
good scientific manner and in compliance with any applicable laws and
requirements of any relevant Government Agency (including any applicable laws
governing the protection and privacy of personal and health information);    
(d)   conduct Clinical Trials in accordance with the relevant Trial Protocol,
consistently with any applicable codes of Good Clinical Practice from time to
time;     (e)   use appropriate skill, experience, equipment and facilities in
the conduct of Clinical Trials;     (f)   ensure that all Clinical Trial
Materials are handled appropriately and stored securely by MEPL, its employees,
contractors and agents for the duration of the Clinical Trials;     (g)   use
Diligent Efforts ensure that MEPL’s employees, contractors and agents who are
involved in carrying out Clinical Trials fully understand and adhere to any
Trial Protocol; and     (h)   take all reasonable measures, in consultation with
Novogen Research to protect Clinical Trial Subjects at risk following any
adverse drug experience.

4.3   Clinical Trial Materials

Except for those Clinical Trial Materials existing as at the Commencement Date,
MEPL shall be solely responsible for providing all Clinical Trial Materials
necessary for the conduct of Clinical Trials.

4.4   Records of Clinical Trials

MEPL must maintain for the Term and for a period of 6 years after the end of the
Term, complete and accurate records in good scientific manner, which fully
record:

  (a)   the design of all Trial Protocols and approval of any Government Agency,
institutional review board or hospital ethics committee;

     
 

207515151_1   Licence Agreement     12

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868302.gif]

 

  (b)   all work done and results achieved in the course of Clinical Trials;    
(c)   details of MEPL’s employees, agents and contractors engaged to conduct
Clinical Trials, all Clinical Trial Subjects and all other persons involved in
Clinical Trials; and     (d)   the Clinical Trial Materials.

4.5   Inspection of records

Novogen Research or its nominee may, during normal business hours, upon
reasonable notice to MEPL and subject to any obligations of confidence or
privacy owed by MEPL to third parties, inspect and copy the records maintained
by MEPL under clause 4.4, and may take and retain such copies of those records
as Novogen Research thinks fit.

4.6   Reports on Clinical Trials

  (a)   Within 30 days of a written request by Novogen Research from time to
time during the Term, MEPL must submit to Novogen Research a written report on
the status of all Clinical Trials.     (b)   MEPL must:

  (i)   notify Novogen Research of any serious adverse drug experience which
occurs during the course of Clinical Trials within 1 Business Day of becoming
aware of that event; and     (ii)   if requested by Novogen Research, assist in
reporting that event to any relevant Government Agency, institutional review
board or hospital ethics committee.

4.7   Publication of results of Clinical Trials

  (a)   Subject to any obligations MEPL or any related body corporate of MEPL
has under any law or rule of any relevant stock exchange, MEPL must not, and
must ensure that its employees, agents and contractors do not, publish, present
in public or make available to any third party the results of any Clinical
Trials without the prior written consent of Novogen Research, which must be
provided or declined (with reasons) within 15 Business Days of written request
and which must not be withheld unreasonably.     (b)   Subject to any
obligations Novogen Research or any related body corporate of Novogen Research
has under any law or rule of any relevant stock exchange, Novogen Research must
not, and must ensure that its employees, agents and contractors do not, publish,
present in public or make available to any third party the results of any
Clinical Trials without the prior written consent of MEPL, which must be
provided or declined (with reasons) within 15 Business Days of written request
and which must not be withheld unreasonably.

4.8   Intellectual Property Rights in Clinical Trial Materials

By this document, MEPL assigns to Novogen Research absolutely and as beneficial
owner, its entire right, title and interest in all Intellectual Property Rights
in all Clinical Trial Materials, effective upon their creation.
     
 

207515151_1   Licence Agreement     13

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

5.   DEVELOPMENTS   5.1   MEPL Developments

  (a)   MEPL must disclose to Novogen Research in writing:

  (i)   all MEPL Developments; and     (ii)   all other developments of,
improvements to, enhancements to, adaptations and new applications of Compounds
or their use outside the Field made or acquired by MEPL or any MEI Company or
their employees, contractors or agents,

      as soon as is reasonably practicable after becoming aware of them.     (b)
  By this document MEPL assigns to Novogen Research absolutely and as beneficial
owner the entire right, title and interest in all Intellectual Property Rights
in all MEPL Developments and all developments, improvements, enhancements,
adaptations and new applications referred to in paragraph (a)(ii), effective
upon their creation.

5.2   Novogen Developments       Novogen Research must disclose to MEPL in
writing all Novogen Developments as soon as is reasonably practicable after
becoming aware of them.

6.   MARKETING AND COMMERCIALISATION   6.1   Marketing and commercialisation    
  Subject to clause 4 and clauses 6.2 to 6.10, MEPL may, at its sole cost and
expense, Exploit Licensed Products in the Field in the Territory in such manner
as it thinks fit.   6.2   Diligence       MEPL must:

  (a)   use Diligent Efforts to Exploit Licensed Products in the Field in the
Territory;     (b)   conduct, and procure that each of its agents and
contractors conduct, any development, scientific, marketing and
commercialisation activities with respect to Licensed Products on a commercially
reasonable basis and in compliance with any applicable laws and requirements of
any Government Agency; and     (c)   otherwise act in a manner calculated to
maximise the Exploitation of Licensed Products in the Field throughout the
Territory, to the extent it is commercially reasonable and practicable to do so.

6.3   Milestones       MEPL must use Diligent Efforts to:

  (a)   file and obtain an Investigational New Drug application (IND) with the
United States Food and Drug Administration (FDA) (as determined under Title 21
Part 312, Section 312.40 (b) of the Code of Federal Regulations) (or equivalent
application with a Government Agency in another country) for a Licensed Product
in the Field by 1 June 2011;

        207515151_1   Licence Agreement     14

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (b)   enrol the first Clinical Trial Subject in a Phase II Clinical Trial by
28 February 2012;     (c)   enrol the first Clinical Trial Subject in a Phase
III Clinical Trial by 31 December 2014; and     (d)   receive a New Drug
Application approval (NDA) from the FDA or equivalent approval from a Government
Agency in any other country by 31 December 2017.

6.4   Revision of Milestones

  (a)   If MEPL, acting reasonably, considers that it may be unable to meet a
Milestone by the date specified in clause 6.3 it may notify Novogen Research in
writing and request a revision of the date for achievement of the Milestone.    
(b)   Novogen Research must consider any requests from MEPL under paragraph
(a) and not unreasonably withhold its consent if the failure to meet the dates
arises due to:

  (i)   circumstances which were not reasonably foreseeable; or     (ii)   any
of the events specified in clauses 7.4(a) to (d).

6.5   Continuing obligation       If MEPL fails to meet a Milestone by the date
set for that Milestone in clause 6.3 (or the date as revised under clause 6.4),
MEPL must nonetheless continue to use Diligent Efforts to achieve that
Milestone.   6.6   Records and customer relations       MEPL must, and must
procure that each of its agents and contractors:

  (a)   keep for the Term and for a period of six years after the end of the
Term, accurate and separate records and accounts of the supply of Licensed
Products sufficient to enable the recall of Licensed Products by batch number,
and must submit copies of those records to Novogen Research immediately upon
request by Novogen Research in the event of such a recall;     (b)   note
details of any customer complaints about Licensed Products and details of any
return of Licensed Products and must provide those details to Novogen Research
in writing as soon as is practicable after becoming aware of any material
complaints affecting the safety or efficacy of the Licensed Products; and    
(c)   consult with Novogen Research regarding any action to be taken about any
customer complaint or return of any Licensed Product.

6.7   Marketing and promotion       MEPL must, and must use its reasonable
endeavours to procure that its agents and contractors:

  (a)   act in good faith towards Novogen Research; and     (b)   not
deliberately or recklessly do anything which might damage or destroy the market
in the Territory for Licensed Products.

6.8   Marketing and distribution plan       Upon receiving approval from the
relevant Government Agency to market and distribute a Licensed Product in any
country in the Territory, MEPL must:

        207515151_1   Licence Agreement     15

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (a)   promptly establish a marketing and distribution plan for the Licensed
Product in that country which includes:

  (i)   a list of potential customers in the country;     (ii)   a marketing and
promotional programme targeted at potential customers;     (iii)   a plan for
dissemination of prescribing information and product information for the
Licensed Products to potential customers; and     (iv)   the recruitment or
contracting of a sales force to market and sell the Licensed Products; and

  (b)   use Diligent Efforts to comply with the marketing and distribution plan
developed in accordance with paragraph (a).

6.9   Storage and handling       MEPL must, and must procure that its agents and
contractors:

  (a)   store Licensed Products safely and securely and in accordance with the
applicable laws and requirements of any Government Agency; and     (b)   permit
Novogen Research during normal business hours and on reasonable notice to
inspect Licensed Products in the possession, custody or control of MEPL, its
agents, contractors and sub-licensees.

6.10   Manufacturing of Licensed Products       MEPL must, and must procure that
its agents and contractors:

  (a)   ensure that all Licensed Products comply with any applicable laws and
requirements of any Government Agency in the Territory in which MEPL Exploits
those Licensed Products;     (b)   ensure that the manufacture of Licensed
Products takes place in accordance with any applicable laws, requirements of any
Government Agency and any applicable codes of Good Manufacturing Practice; and  
  (c)   inform Novogen Research in writing immediately upon becoming aware of
any material failure to comply with those requirements.

7.   LICENCE FEES AND ROYALTIES   7.1   Up-front licence fee       In
consideration of the licence granted in clause 2.1, MEPL must pay to Novogen
Research a licence fee of US$1,500,000 on the Commencement Date.   7.2  
Milestone licence fees

  (a)   In further consideration of the licence granted in clause 2.1, MEPL must
pay to Novogen Research the Milestone Licence Fees upon the occurrence of the
corresponding milestone set out in paragraph (b), for the first Licensed Product
containing the Compound to reach the relevant milestone set out in paragraph
(b).

        207515151_1   Licence Agreement     16

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (b)   The Milestone Licence Fees are:

  (i)   US$1,000,000 on the date an Investigational New Drug (IND) for the
Licensed Product goes into effect (as determined under Title 21 Part 312,
Section 312.40 (b) of the Code of Federal Regulations) or the equivalent
approval of a Government Agency is obtained in another country;     (ii)  
US$2,000,000 on the date of enrolment of the first Clinical Trial Subject in a
Phase II Clinical Trial of the Licensed Product;     (iii)   US$3,000,000 on the
date of enrolment of the first Clinical Trial Subject in a Phase III Clinical
Trial of the Licensed Product; and     (iv)   US$8,000,000 on the date of first
receipt of a New Drug Application approval (NDA) for the Licensed Product from
the FDA or equivalent approval from a Government Agency in any other country.

7.3   Payments upon default of Milestones

  (a)   If MEPL has not paid to Novogen Research a Milestone Licence Fee
referred to in clause 7.2(b)(i) by 31 December 2011, then subject to clauses 6.4
and 7.4, MEPL must pay that Milestone Licence Fee on 31 December 2011.     (b)  
If MEPL has not paid to Novogen Research a Milestone Licence Fee referred to in
clause 7.2(b)(ii) by 31 December 2012, then subject to clauses 6.4 and 7.4, MEPL
must pay that Milestone Licence Fee on 31 December 2012.     (c)   If MEPL has
not paid to Novogen Research a Milestone Licence Fee referred to in clause
7.2(b)(iii) by 31 December 2014, then subject to clauses 6.4 and 7.4, MEPL must
pay that Milestone Licence Fee on 31 December 2014.     (d)   If MEPL has not
paid to Novogen Research a Milestone Licence Fee referred to in clause
7.2(b)(iv) by 31 December 2017, then subject to clauses 6.4 and 7.4, MEPL must
pay that Milestone Licence Fee on 31 December 2017.     (e)   Any Milestone
Licence Fee paid under this clause 7.3 is creditable against the relevant
Milestone Licence Fee otherwise payable under clause 7.2.

7.4   Default by a Novogen Company       If any milestone referred to in clause
7.2(b) is not met by the corresponding date set out in clause 7.3 as a direct
result of:

  (a)   a breach by Novogen Research of its obligations under this document;    
(b)   a breach by Novogen Limited of its obligations under the Amended and
Restated Services Agreement between MEI and Novogen Limited dated 24
September 2003;     (c)   a breach by a Novogen Company of its obligations to
MEPL under any other agreement between the Novogen Company and MEPL; or     (d)
  the negligence (including breach of statutory duty), wilful misconduct or
unlawful conduct of any Novogen Company,

    then the relevant date in clause 7.3 is deferred to the extent the failure
to meet the milestone was caused by that breach, negligence, wilful misconduct
or unlawful conduct.

        207515151_1   Licence Agreement     17

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

7.5   Royalties       In further consideration of the licence granted in clause
2.1, MEPL must pay to Novogen Research:

  (a)   subject to clause 2.2, 5% of all Net Sales of Licensed Products in the
Territory, Quarterly in arrears, within 30 days of the end of each Quarter; and
    (b)   25% of all Commercialisation Income, Quarterly in arrears within
30 days of the end of each Quarter.

7.6   Minimum royalties

  (a)   Subject to the other provisions of this clause 7.6, from the date of the
first receipt of an NDA for a Licensed Product from the FDA (or equivalent
approval from a Government Agency in any other country) until the expiry of the
Term, MEPL must pay to Novogen Research a minimum royalty of US$3,000,000 per
year (the Minimum Royalty).     (b)   MEPL must pay:

  (i)   the first Minimum Royalty payment within 12 months of the date of first
receipt of an NDA for a Licensed Product from the FDA (or equivalent approval
from a Government Agency in any other country);     (ii)   the second Minimum
Royalty payment within 30 days of the last Quarter of the calendar year in which
payment of the first Minimum Royalty is due (such amount to be adjusted pro rata
if the due date for payment of the first Minimum Royalty is not at the beginning
of the calendar year); and     (iii)   each subsequent Minimum Royalty payment
at the same time as the royalty under clause 7.5 is payable for the last Quarter
for that year, with the last Minimum Royalty payment to be adjusted pro rata if
the date of the expiry of the Term does not fall at the end of a calendar year.

  (c)   All royalties paid by MEPL under clause 7.5 for Licensed Products are to
be credited against the Minimum Royalty otherwise payable under this clause 7.6.

7.7   How payments must be made

  (a)   MEPL must make each payment to Novogen Research under this document in
United States dollars by delivering an unendorsed bank cheque to Novogen
Research at the place, or by direct transfer of cleared funds to the credit of
the account, that Novogen Research nominates at least 1 Business Day before the
payment is made.

  (b)   MEPL must make each payment to Novogen Research under this document
without any set-off or counterclaim and (to the extent permitted by law) free
and clear of, and without deduction or withholding for or on account of, any
Taxes.

7.8   Deductions and withholdings       If at any time an applicable law obliges
MEPL to make a deduction or withholding in respect of any Tax from any payment
by MEPL to Novogen Research under this document, MEPL must:

  (a)   notify Novogen Research of the obligation promptly after MEPL becomes
aware of it;

        207515151_1   Licence Agreement     18

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (b)   ensure that the deduction or withholding does not exceed the minimum
amount required by law;     (c)   pay to the relevant Government Agency on time
the full amount of the deduction or withholding and promptly deliver to Novogen
Research a copy of any receipt, certificate or other proof of payment; and    
(d)   indemnify Novogen Research against the deduction or withholding, by paying
to Novogen Research, at the time that the payment is due, an additional amount
that ensures that, after the deduction or withholding is made, Novogen Research
receives a net sum equal to the sum that it would have received if the deduction
or withholding had not been made.

7.9   Interest on overdue amounts

  (a)   MEPL must pay interest on each amount that is not paid when due, from
(and including) the day on which it falls due to (but excluding) the day on
which it is paid in full, at the rate calculated in accordance with paragraph
(b). This interest must be paid on demand.     (b)   Interest on an unpaid
amount accrues each day at a rate equal to the sum of Novogen Research’s then
current overdraft rate with its principal bank on that day and 2% per annum and
is capitalised (if not paid) every 30 days.     (c)   This clause 7.9 does not
affect MEPL’s obligation to pay each amount under this document when it is due.

8.   REPORTS AND ACCOUNTING   8.1   Books and records       MEPL must make, keep
and maintain for the Term and for a period of 6 years after the end of the Term,
separate and complete records and books of account relating to:

  (a)   all marketing, advertising and promotion of Licensed Products;     (b)  
all commercial Exploitation of Licensed Products; and     (c)   any assignment,
sublicensing, or other dealing with MEPL’s rights under this document,

    which must contain clear particulars sufficient to enable the calculation of
all amounts payable under clause 7.   8.2   Auditor’s certificates       Within
60 days of a written request by Novogen Research at any time during the Term or
within 6 years after the end of the Term (but not more than twice in any
calendar year), MEPL must produce a certificate by the auditors or accountants
of MEPL as to the accuracy and completeness of the records and books of account
referred to in clause 8.1.   8.3   Inspection       Novogen Research may at its
cost, during normal business hours and upon reasonable notice (but not more than
twice in any calendar year), by an independent accountant or auditor, inspect
the records and books of account referred to in clause 8.1. The independent
accountant or auditor may take such copies and extracts of the records and books
of account as they think fit for the purpose of inspection and MEPL must give
the

        207515151_1   Licence Agreement     19

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

    independent accountant or auditor such assistance as is reasonably
necessary, including by providing access to facilities, hardware, software and
documents, to enable the Commercialisation Income and all amounts payable by
MEPL to Novogen Research under this document to be ascertained or verified.  
8.4   Quarterly statements       MEPL must prepare statements for each Quarter
showing:

  (a)   the progress of Clinical Trials and regulatory approval of Licensed
Products;     (b)   all commercial Exploitation of Licensed Products;     (c)  
details of any Commercialisation Income received by or on behalf of MEPL or an
MEI Company in the period to which the statement relates;     (d)   details of
all income received by or on behalf of MEPL and any MEI Company as a result of
or in connection with the sale, supply, hiring or other disposal of the Licensed
Products; and     (e)   the calculation of any payments due under clause 7;

    and must submit those statements to Novogen Research within 30 days of the
end of the Quarter to which they relate, together with payment of the amount due
to Novogen Research under clause 7. All figures in the statements must be in
United States dollars.   8.5   Certification

  (a)   Novogen Research may give notice to MEPL at any time that it disputes
any statement submitted by MEPL under clause 8.4 and that it wishes to have the
statement certified by an independent accountant (the Accountant) at Novogen
Research’s cost. The Accountant may not be, or be associated with, Novogen
Limited’s auditors or accountants.     (b)   Novogen Research must provide to
MEPL a copy of its instructions to the Accountant within 7 days of providing
those instructions. MEPL may provide to the Accountant within 14 days any
additional instructions it wishes to give the Accountant (with a copy to
Novogen).     (c)   In order to certify a statement under paragraph (a) the
Accountant may inspect MEPL’s records and books of account under clause 8.3.    
(d)   As soon as is reasonably practicable upon completion of the inspection,
the parties shall cause the Accountant to certify the results of the inspection
and provide a copy of the certification to both parties (a Certification).

8.6   Adjustments

  (a)   In the absence of manifest error a Certification is final and binding on
the parties.     (b)   If a Certification reveals that Novogen Research has not
been paid any amount payable to it under this document, then within 14 days of
receiving the Certification, MEPL must pay to Novogen Research the amount of any
underpayment, and clause 7.9 applies.     (c)   If a Certification reveals that
Novogen Research was underpaid 5% or more in any Quarter, then within 14 days of
receiving the Certification, MEPL must reimburse Novogen Research all reasonable
costs and expenses of the inspection and certification in addition to the amount
of underpayment.

        207515151_1   Licence Agreement     20

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (d)   If a Certification reveals that Novogen Research was paid more than the
amount payable under this document, then within 14 days of receiving the
Certification, Novogen Research must refund MEPL the amount of the overpayment,
less all costs and expenses of the inspection and certification which led to the
discovery of the overpayment.

9.   PROSECUTION OF PATENT RIGHTS AND REGULATORY COSTS   9.1   Maintenance of
Licensed Patent Rights       Subject to clause 9.2, Novogen Research is
responsible at its sole cost and expense for filing, prosecution and maintenance
in the Territory of the Licensed Patent Rights.   9.2   Reimbursement by MEPL  
    MEPL must reimburse Novogen Research one third of the costs and expenses
incurred by Novogen Research during the Term in filing, prosecuting and
maintaining the Licensed Patent Rights, within 30 days of presentation by
Novogen Research of invoices for those amounts, together with copies of all
third party invoices, receipts and other documents evidencing those costs.   9.3
  Consultation on maintenance of Licensed Patent Rights       Novogen Research
must:

  (a)   provide to MEPL a copy of all material correspondence with any patent
authority received by Novogen Research or its attorneys with respect to the
Licensed Patent Rights;     (b)   provide to MEPL written notice of all steps
and decisions required for the prosecution or maintenance of the Licensed Patent
Rights not less than 30 days before such steps or decisions are to be taken;    
(c)   provide to MEPL a reasonable opportunity to consult with respect to the
progression of the prosecution of the Licensed Patent Rights, including by any
patent attorneys retained by MEPL at MEPL’s cost;     (d)   not allow any
material amendment to the scope of the Licensed Patent Rights without the prior
written consent of MEPL (which must not be unreasonably withheld) except in the
following circumstances:

  (i)   if, on the advice of Novogen Research’s patent attorney instructed in
relation to the relevant Patent Rights, such amendment is necessary or desirable
to avoid a potential challenge by a third party to the validity of the Licensed
Patent Rights; or     (ii)   if, on the advice of Novogen Research’s patent
attorney instructed in relation to the relevant Patent Rights, such amendment is
necessary or desirable to overcome an objection raised in examination or other
prosecution before a patent office regarding the validity of the Licensed Patent
Rights.

9.4   Withdrawal or lapsing of Licensed Patent Rights

  (a)   If at any time Novogen Research intends to decline to file in a country,
cease the prosecution of, withdraw, abandon or allow to lapse any Licensed
Patent Rights it must give MEPL notice in writing of that intention at least
30 days before the next relevant deadline.

        207515151_1   Licence Agreement     21

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (b)   If after receiving a notice under paragraph (a) MEPL notifies Novogen
Research in writing before the next relevant deadline that MEPL intends to take
over the filing, prosecution and maintenance of the Patent Rights specified in
the notice, then:

  (i)   by this document Novogen Research assigns to MEPL its entire right,
title and interest in the Patent Rights specified in the notice, with effect
from receipt by Novogen Research of the notice;     (ii)   Novogen Research
shall promptly transfer to MEPL its entire prosecution file and all other
documents relating to the filing, prosecution and maintenance of the Patent
Rights specified in the notice;     (iii)   except as expressly provided, this
document shall cease to apply to the Patent Rights specified in the notice, with
effect from receipt by Novogen Research of the notice; and     (iv)   Novogen
Research must, at MEPL’s cost, do anything (including execute any document), and
shall ensure that its employees and agents do anything (including execute any
document), that MEPL may reasonably require from time to time in order to apply
for, prosecute and maintain the Patent Rights specified in the notice.

9.5   Common interest       The parties acknowledge that the exchange of
information and documents between them in the course of the filing, prosecution
and maintenance of the Licensed Patent Rights under this clause 9 is pursuant to
the common interest of the parties in obtaining advice about the validity and
enforceability of the Licensed Patent Rights, and obtaining, maintaining and
potentially enforcing the Licensed Patent Rights.   9.6   Registration of
Licensed Products       MEPL is responsible at its sole cost and expense for:

  (a)   registration and maintenance of the registration of Licensed Products
for use in the Field in accordance with any applicable laws, rules and
regulations of any Government Agency; and     (b)   doing everything necessary
to apply for and obtain each Authorisation from a Government Agency required by
any applicable law in the Territory for the importation, manufacture,
distribution, storage, marketing, sale and use of Licensed Products in the
Field.

10.   INTELLECTUAL PROPERTY RIGHTS   10.1   Acknowledgment       Each party
acknowledges that, subject to clause 9.4, nothing in this document effects an
assignment or transfer to MEPL of any right, title or interest in the Licensed
Intellectual Property, and MEPL must not represent that it has any right, title
or interest in the Licensed Intellectual Property other than the rights
expressly granted to it under this document.   10.2   Maintenance of Licensed
Intellectual Property       MEPL must do all things necessary in storing,
manufacturing, packing, supplying, commercialising and otherwise dealing with
the Licensed Products to maintain the Licensed Intellectual Property and must
not cause or permit to be done anything which may damage or endanger the
Licensed Intellectual Property.

        207515151_1   Licence Agreement     22

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

10.3   Notification       Each party must notify the other party immediately
upon becoming aware of:

  (a)   any actual or apparent infringement by any person of the Licensed
Intellectual Property;     (b)   any assertion or claim by any person to the
effect that any Licensed Intellectual Property is invalid; or     (c)   any
assertion or claim by any person that the activities of a party under this
document infringe the Intellectual Property Rights of any person.

10.4   Proceedings by MEPL       Subject to clause 10.6, MEPL may in its
discretion and at its cost enforce and defend in the Territory the Licensed
Intellectual Property in the Field, and in the event it does so, MEPL shall have
the conduct and control of any proceedings, including the right to settle them.
  10.5   Joinder of Novogen Research       If it is necessary that Novogen
Research be a party to any proceedings commenced by MEPL, Novogen Research shall
join such proceedings as a plaintiff or defendant (as appropriate) and shall at
MEPL’s cost provide all reasonable assistance, and execute any documents MEPL
reasonably requests, in relation to the proceedings.   10.6   Proceedings by
Novogen Research       If MEPL fails to take or defend any proceedings within
28 days of receipt of a notice by Novogen Research requesting it do so, then
without prejudice to any other right Novogen Research may have, Novogen Research
may commence or defend those proceedings itself, and in the event it does so
Novogen Research shall have the conduct and control of the proceedings including
the right to settle them.   10.7   Joinder of MEPL       If it is necessary that
MEPL be a party to any proceedings taken under clause 10.6, MEPL shall join such
proceedings as a plaintiff and shall at Novogen Research’s cost provide all
reasonable assistance, and execute any documents Novogen Research reasonably
requests, in relation to the proceedings.   10.8   Damages and settlement
amounts

  (a)   If in any proceedings commenced by MEPL under clause 10.4, damages or an
account of profits are awarded to any party to this document, or an amount is
received by either party by way of settlement of those proceedings, then after
reimbursement of each party’s costs of and incidental to the proceedings (pro
rata if the amount is insufficient), the remainder (if any) will be deemed to
constitute Commercialisation Income and MEPL must pay to Novogen Research an
amount calculated in accordance with clause 7.5(b) within 10 Business Days of
receipt.     (b)   If in any proceedings commenced by Novogen Research under
clause 10.6, damages or an account of profits are awarded to any party to this
document, or an amount is received by MEPL by way of settlement of those
proceedings, then after reimbursement of each party’s costs of and incidental to
the proceedings (pro rata if the amount is insufficient), the remainder (if any)
must be paid to Novogen Research within 10 Business Days of receipt.

        207515151_1   Licence Agreement     23

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

10.9   Common interest       The parties acknowledge that the exchange of
information and documents between them in the course of the making, conduct or
resolution of any proceedings under this clause 10 is pursuant to the common
interest of the parties in obtaining advice about the proceedings, the facts
giving rise to them or the validity and enforceability of the Licensed Patent
Rights, and/or in anticipation of legal proceedings.   10.10   Assignment of
Intellectual Property Rights       If in any proceedings commenced or defended
under this clause 10, a court makes an order in favour of MEPL in relation to
the ownership of any Intellectual Property Rights forming part of the Licensed
Intellectual Property, those Intellectual Property Rights are by this document
assigned absolutely to Novogen Research.   10.11   Infringements by MEPL      
If any assertion or claim is made by any person to the effect that the
Exploitation by MEPL of a Compound per se infringes the Intellectual Property
Rights of any person (an Infringement Claim) (whether or not the Infringement
Claim is made together with any other assertion or claim), then:

  (a)   the parties must consult in good faith to endeavour to agree within
30 days on an appropriate course of action in response to the Infringement
Claim;     (b)   if MEPL, acting reasonably, determines that it is necessary in
order to avoid infringement and resolve the Infringement Claim, to pay a royalty
to a party (other than an MEI Company) for any right or license to continue to
Exploit the relevant Compound per se (a Third Party Licence) then:

  (i)   MEPL must negotiate with the relevant third party to minimise the amount
of any royalty payable;     (ii)   MEPL must notify Novogen Research of the
amount of the royalty and provide to Novogen Research a copy of the final draft
Third Party Licence before entering into the Third Party Licence;     (iii)  
subject to paragraph (iv), MEPL may deduct 50% of the amount of the royalty paid
under the Third Party Licence from the royalties otherwise payable to Novogen
Research under clause 7.5 in respect of Net Sales of Licensed Product in each
country in which royalties are payable under the Third Party Licence; and    
(iv)   subject to clause 2.2, the royalty payable to Novogen Research by MEPL in
respect of Net Sales of any Licensed Product in any country must not be less
than 3.5% of Net Sales of that Licensed Product.

11.   CONFIDENTIAL INFORMATION   11.1   Use by MEPL for Exploitation       MEPL
may use and disclose the Confidential Information comprised in the Licensed
Intellectual Property or Licensed Know How and the Clinical Trial Materials to
the extent such use or disclosure is reasonably necessary for the Exploitation
of Licensed Products for use in the Field.

        207515151_1   Licence Agreement     24

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

11.2   Confidentiality       Subject to clause 11.1, each party must:

  (a)   keep and maintain all Confidential Information of the other party
strictly confidential;     (b)   use Confidential Information of the other
parties only for the purposes for which it is disclosed; and     (c)   not
disclose any Confidential Information of another party other than to its
employees, agents, authorised sub-contractors, sub-licensees, legal advisers,
auditors or other consultants requiring the information for the purposes of this
document and then only upon those persons undertaking in writing to keep that
information confidential on terms at least as onerous the obligations of
confidence under this document.

11.3   Security       For the purposes of clause 11.2, each party must establish
and maintain effective security measures to safeguard the Confidential
Information of the other party from unauthorised use or access and must notify
the Disclosing Party immediately upon becoming aware of any suspected or actual
unauthorised use or disclosure of its Confidential Information.   11.4  
Exceptions to obligations of confidentiality       The obligations in clauses
11.2 and 11.3 do not apply to the extent that a party is required by law or the
requirements of any stock exchange to disclose any Confidential Information,
provided the party promptly gives notice to the Disclosing Party of that
requirement and discloses only that portion of its Confidential Information
which it is legally required to disclose.   11.5   Public domain       No piece
or body of Confidential Information shall be regarded as in the public domain
merely because it contains information which is in the public domain or is
embraced by a general disclosure which is in the public domain.   12.  
REPRESENTATIONS AND WARRANTIES   12.1   Warranties by each party       On the
Commencement Date each party represents and warrants that:

  (a)   (status) it is a company limited by shares under the Corporations Act;  
  (b)   (power) it has full legal capacity and power to:

  (i)   own its property and to carry on its business; and     (ii)   enter into
this document and to carry out the transactions that this document contemplates;

  (c)   (corporate authority) it has taken all corporate action that is
necessary or desirable to authorise its entry into this document and its
carrying out the transactions that this document contemplates;

        207515151_1   Licence Agreement     25

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (d)   (Authorisations) it holds each Authorisation that is necessary or
desirable to:

  (i)   enable it to properly execute this document and to carry out the
transactions that this document contemplates;     (ii)   ensure that this
document is legal, valid, binding and admissible in evidence; or     (iii)  
enable it to properly carry on its business,

      and it is complying with any conditions to which any of these
Authorisations is subject;

  (e)   (documents effective) this document constitutes its legal, valid and
binding obligations, enforceable against it in accordance with its terms (except
to the extent limited by equitable principles and laws affecting creditors’
rights generally), subject to any necessary stamping or registration;     (f)  
(no contravention) neither its execution of this document nor the carrying out
by it of the transactions that this document contemplates, does or will:

  (i)   contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;    
(ii)   contravene any Authorisation;     (iii)   contravene any undertaking or
instrument binding on it or any of its property;     (iv)   contravene its
constitution; or     (v)   require it to make any payment or delivery in respect
of any financial indebtedness before it would otherwise be obliged to do so.

12.2   Representations and warranties by Novogen Research       On the
Commencement Date Novogen Research represents and warrants that:

  (a)   (ownership) to its actual knowledge having undertaken reasonable
enquiries, Novogen Research is the legal and beneficial owner of:

  (i)   the patent applications set out in Schedule 1; and     (ii)   the
Licensed Know How in existence as at the Commencement Date which is to be
disclosed to MEPL in accordance with clause 2.8,

      and to the best of its knowledge no other person has or shall have any
claim of ownership with respect to such Licensed Intellectual Property;

  (b)   (no dealings) it has not transferred, assigned or granted to any person
any right, title or interest in or in relation to the Licensed Intellectual
Property other than the rights (if any) granted under the Existing Agreements;  
  (c)   (no Encumbrance) the Licensed Intellectual Property is free from any
Encumbrance;     (d)   (filing, prosecution and maintenance) Novogen Research
has diligently filed, prosecuted and maintained the patent applications listed
in Schedule 1 and as at the Commencement Date all filing, prosecution and
maintenance fees have been paid;

        207515151_1   Licence Agreement     26

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (e)   (impediments to grant) to its actual knowledge, there are no material
impediments to the acceptance and grant of the patent applications set out in
Schedule 1in the countries in which they have been filed which are not contained
in the documents it has disclosed to MEPL;     (f)   (confidentiality) to its
actual knowledge:

  (i)   Novogen Research has kept the Licensed Know How confidential;     (ii)  
Novogen Companies have agreements in place which include obligations of
confidence with all persons to whom the Licensed Know How has been disclosed;
and     (iii)   there has been no breach of those obligations;

  (g)   (no infringement) to its actual knowledge the Exploitation by MEPL, in
any country in which a patent application in Schedule 1 has been filed, of a
Compound per se in the Field in accordance with MEPL’s obligations under this
document, does not infringe the Intellectual Property Rights of any person;    
(h)   (no claims) it has not received any claim or demand:

  (i)   to the effect that any other person has any ownership interest in the
Licensed Intellectual Property; or     (ii)   to the effect that the
Exploitation of any Compound (or a combination of Compounds) would infringe the
Intellectual Property Rights of any other person; and

  (i)   (no further Patent Rights) other than the Licensed Patent Rights,
Novogen Research has no Patent Rights which are necessary in order for MEPL to
exercise its rights and perform its obligations under this document.

12.3   Validity of Licensed Patent Rights       Except as set out in clause
12.2, MEPL acknowledges that Novogen Research makes and has made no
representation, warranty, statement or promise to the effect that:

  (a)   any letters patent will be granted in respect of the Licensed
Intellectual Property in any country in the Territory; or     (b)   if any
letters patent are granted in respect of the Licensed Intellectual Property in
any country in the Territory, such letters patent will be valid.

12.4   Exclusion of conditions and warranties       Except for the warranties
expressly made in this document, all conditions, warranties, undertakings or
representations, express or implied, arising by statute, general law or
otherwise are expressly excluded to the extent permitted by law.   12.5  
Reliance on representations and warranties       Each party acknowledges that
the other party has executed this document and agreed to take part in the
transactions that this document contemplates in reliance on the representations
and warranties that are expressly made in this document.

        207515151_1   Licence Agreement     27

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

13.   LIMITATION OF LIABILITY   13.1   Limitation of liability of Novogen
Research       Subject to clause 13.2 and to the extent permitted by law, the
liability of Novogen Research to MEPL under or in connection with this document,
whether in contract, tort (including negligence and breach of statutory duty) or
otherwise is limited to the lesser of US$10,000,000 or the amount paid by MEPL
to Novogen Research under this document at the time the liability arose.   13.2
  Liability for breach of certain warranties       Clause 13.1 does not apply to
any liability which Novogen Research may have to MEPL for any breach by Novogen
Research of the representations and warranties in clause 12.2.   13.3   Indirect
and consequential loss       Subject to clauses 14.1 and 14.2, and to the extent
permitted by law, in no circumstances is either party liable in contract, tort
(including negligence or breach of statutory duty) or otherwise, and whatever
the cause, to compensate the other party for:

  (a)   any increased costs or expenses;     (b)   any economic loss, loss of
profit, revenue, business, contracts or anticipated savings; or     (c)   any
other special, indirect or consequential loss or damage of any nature.

14.   INDEMNITIES   14.1   Clinical Trial indemnity       MEPL must indemnify
and keep indemnified Novogen Research, its directors, employees and agents
against all damages, costs or expenses (including legal costs and expenses on an
indemnity basis) in respect of any claims, demands, actions, proceedings or
prosecution which may be brought or commenced as a result of or in relation to:

  (a)   the conduct of Clinical Trials generally; or     (b)   any personal
injury to or death of a Clinical Trial Subject arising out of or relating to the
administration of the Licensed Products or any clinical intervention or
procedure provided for or required for the purposes of the Clinical Trials,

    except to the extent that the claim, demand, action, proceeding or
prosecution arose from any negligence (including breach of statutory duty) of
Novogen Research or any breach by Novogen Research of its obligations under this
document, or arose as a result of the acts or omissions of a Novogen Company
prior to the Commencement Date.

14.2   Commercialisation indemnity by MEPL       MEPL must indemnify and keep
indemnified Novogen Research, its directors, employees and agents against all
damages, costs or expenses (including legal costs and expenses on an indemnity
basis) in respect of any claims, demands, actions, proceedings or prosecution
which may be brought or commenced as a result of or in relation to:

  (a)   the licensing or sub-licensing of the Licensed Intellectual Property by
MEPL to a party other than a Novogen Company;

        207515151_1   Licence Agreement     28

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (b)   the Exploitation of Licensed Products; or     (c)   any packaging,
marketing, advertisement or promotion of Licensed Products,

    by MEPL, its employees, agents, contractors and sub-licensees, including any
warranty claims, product liability claims, product recalls and claims for
personal injury relating to Licensed Products, except to the extent that the
claim, demand, action, proceeding or prosecution arose the negligence (including
breach of statutory duty) of Novogen Research or a Novogen Company or a breach
by Novogen Research of its obligations under this document or a breach by a
Novogen Company of its obligations under an agreement with MEPL.

15.   INSURANCE   15.1   MEPL’s insurance policies       MEPL must take out and
maintain in force in the Territory comprehensive general liability insurance
including advertising and product liability insurance for personal injury and
property damage and product recall insurance, in relation to all Licensed
Products on terms satisfactory to Novogen Research.   15.2   Name of Novogen
Research       If requested by Novogen Research, MEPL must ensure that that
Novogen Research is included on the policies referred to in clause 15.1 as a
joint insured or loss payee.   15.3   Certificates of currency       At the
request of Novogen Research from time to time, MEPL must provide to Novogen
Research a certificate of currency evidencing its compliance with its
obligations under this clause 15.   15.4   Default       If within 15 Business
Days of a request by Novogen Research under clause 15.3, MEPL does not comply
with its obligations under that clause, Novogen Research may (but is not obliged
to) take out and maintain the insurance and may recover any premiums paid as a
debt due by MEPL.   15.5   Expiry       MEPL shall maintain each insurance
policy referred to in clause 15.1 until the expiry date of the last Licensed
Product sold, hired or otherwise disposed of by or on behalf of MEPL or its
sub-licensees.   15.6   Novogen Research’s insurance       Novogen Research must
take out and maintain in force in the Territory comprehensive general liability
insurance policies, including product liability insurance for personal injury
and property damage and product recall insurance, in relation to its obligations
under this document on terms reasonably satisfactory to MEPL and must at the
request of MEPL from time to time, provide to MEPL a certificate of currency
evidencing its compliance with its obligations under this clause 15.

        207515151_1   Licence Agreement     29

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

16.   FORCE MAJEURE   16.1   Notice and suspension of obligations       If a
party to this document is affected, or likely to be affected, by a Force Majeure
Event:

  (a)   that party must immediately give the other prompt notice of that fact
including:

  (i)   full particulars of the Force Majeure Event;     (ii)   an estimate of
its likely duration;     (iii)   the obligations affected by it and the extent
of its effect on those obligations; and     (iv)   the steps taken to rectify
it; and

  (b)   the obligations under this document of the party giving the notice are
suspended to the extent to which they are affected by the relevant Force Majeure
Event as long as the Force Majeure Event continues.

16.2   Effort to overcome       A party claiming a Force Majeure Event must use
its best endeavours to remove, overcome or minimise the effects of that Force
Majeure Event as quickly as possible. However, this does not require a party to
settle any industrial dispute in any way it does not want to.   16.3  
Termination       If a Force Majeure Event continues for more than 3 months, any
party may terminate this document by giving at least 10 Business Days notice to
the other parties.   17.   TERM AND TERMINATION   17.1   Term       The rights
and obligations of the parties under this document begin on the Commencement
Date and end on the earlier of:

  (a)   the date of expiry, lapse or revocation or assignment to MEPL under
clause 9.4(b) of the last Valid Claim within the Licensed Patent Rights; and    
(b)   the date this document is terminated in accordance with this clause 17,

    (the Term).

17.2   Rights on expiry of the Term       Upon expiry of the Term under clause
17.1(a), the licence granted to MEPL in clause 2.1 converts to a perpetual,
irrevocable, non-exclusive licence under the Intellectual Property Rights in the
Licensed Know How.   17.3   Termination by Novogen Research       Novogen
Research may terminate this document at any time:

  (a)   immediately by notice in writing if MEPL defaults in the performance of
any of its obligations under this document which is capable of remedy and fails
to remedy

        207515151_1   Licence Agreement     30

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

      that default within 30 days of notice in writing by Novogen Research
specifying the default and requiring the default to be remedied;     (b)   on
30 days’ notice in writing if MEPL defaults in the performance of any of its
material obligations under this document which is not capable of remedy;     (c)
  on 30 days’ notice in writing if MEPL fails to meet any of the Milestones set
out in clause 6.3 by the due date (as extended under clause 6.4 or clause 7.4,
as the case may be); and     (d)   immediately by notice in writing if:

  (i)   there is a Change of Control of MEPL without the prior written consent
of:

  (A)   Novogen Research; or     (B)   Novogen Limited while Novogen Research
remains a subsidiary of Novogen Limited,

      which shall not be unreasonably withheld, delayed or conditioned;     (ii)
  an Insolvency Event occurs in relation to MEPL; or     (iii)   MEPL ceases for
any reason to be able lawfully to carry out all the transactions which this
document obliges MEPL to carry out.

17.4   Termination by MEPL       MEPL may terminate this document at any time:

  (a)   on 3 month’s notice in writing to Novogen Research;     (b)  
immediately by notice in writing if Novogen Research defaults in the performance
of any of its obligations under this document which is capable of remedy and
fails to remedy that default within 30 days of notice in writing by MEPL
specifying the default and requiring the default to be remedied;     (c)   on
30 days’ notice in writing if Novogen Research defaults in the performance of
any of its material obligations under this document which is not capable of
remedy; and     (d)   immediately by notice in writing if:

  (i)   an Insolvency Event occurs in relation to Novogen Research; or     (ii)
  Novogen Research ceases for any reason to be able lawfully to carry out all
the transactions which this document obliges Novogen Research to carry out.

17.5   Confidential Information       Within 14 days of termination of this
document:

  (a)   Novogen Research must return to MEPL or destroy at MEPL’s election all
Confidential Information of MEPL in the possession, custody or power of Novogen
Research or any Novogen Company; and     (b)   MEPL must return to Novogen
Research or destroy at Novogen Research’s election all Confidential Information
of Novogen Research in the possession, custody or power of MEPL,

        207515151_1   Licence Agreement     31

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

    provided that each party may retain in its legal department a single copy of
the Confidential Information for record keeping purposes and to meet ongoing
regulatory obligations.   17.6   Consequences to MEPL of termination      
Subject to clause 17.7, upon termination of this document other than by expiry
under clause 17.1(a), MEPL must:

  (a)   immediately cease Exploiting Licensed Products;     (b)   within 14 days
return to Novogen Research or destroy at Novogen Research’s election, all
Licensed Products, all Clinical Trial Materials (subject to paragraph (c)), and
all copies (including electronic copies) of any labelling and packaging
materials relating to Licensed Products in the possession, custody or power of
MEPL (subject to a right to retain one copy for record and regulatory
obligations); and     (c)   cooperate with Novogen Research and do everything
necessary to bring about the orderly and medically and ethically permissible
termination of all Clinical Trials or at Novogen Research’s election transfer of
the conduct of those Clinical Trials to Novogen Research or its nominee
(including by novation to Novogen Research of any agreement in place between
MEPL and its contractors as soon as reasonably practicable on reasonable terms
agreed by the parties and the other parties to that agreement).

17.7   Existing contracts       Upon termination of this document MEPL may
complete, for a period of 6 months and in accordance with its obligations under
this document, any contracts for sale or supply of Licensed Products to which
MEPL became bound before the date of termination.   17.8   Survival and accrued
rights       Upon termination under this clause 17, this document is at an end
as to its future operation except for:

  (a)   the enforcement of any right or claim which arises on or has arisen
before termination; and     (b)   the obligations of the parties under clauses
1, 4.4, 4.5, 4.7(a), 6.6, 7.7, 7.8, 7.9, 8, 10.1, 10.8, 11, 12, 13, 14, 17.5,
17.6, 17.7, 18, 19, 20 and 21 (except clause 21.4), and this clause 17, which
survive termination.

18.   DISPUTE RESOLUTION   18.1   Disputes       If a dispute arises out of or
in relation to this document (including any dispute as to breach or termination
of the document or as to any claim in tort, in equity or pursuant to any
statute) (a Dispute), a party to this document may not commence any court or
arbitration proceedings relating to the Dispute unless it has complied with this
clause 18 except where the party seeks urgent interlocutory relief.   18.2  
Notice of Dispute       A party to this document claiming that a Dispute has
arisen under or in relation to this document must give written notice to the
other party specifying the nature of the Dispute (a Dispute Notice).

        207515151_1   Licence Agreement     32

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

18.3   Negotiation       Upon receipt by a party of a Dispute Notice, Novogen
Research and MEPL must procure that their respective Managing Directors meet to
endeavour to resolve the Dispute expeditiously by negotiation.   18.4  
Resolution of Dispute       If the parties have not resolved the Dispute under
clause 18.3 within 14 days of receipt of a Dispute Notice, the parties must
endeavour to resolve the Dispute expeditiously using informal dispute resolution
techniques such as mediation, expert evaluation or determination or similar
techniques agreed by the parties.   18.5   Mediation       If the parties do not
agree within 28 days of receipt of a Dispute Notice (or such further period as
the parties agree in writing) as to:

  (a)   the dispute resolution technique and procedures to be adopted;     (b)  
the timetable for all steps in those procedures; and     (c)   the selection and
compensation of the independent person required for such technique,

    the parties must mediate the Dispute in accordance with the Mediation Rules
of the Law Society of New South Wales.   19.   NOTICES   19.1   Notices       A
notice, consent or other communication under this document is only effective if
it is in writing, signed and either left at the addressee’s address or sent to
the addressee by mail or fax. If it is sent by mail, it is taken to have been
received 3 Business Days after it is posted. If it is sent by fax, it is taken
to have been received when the addressee actually receives it in full and in
legible form.   19.2   Addresses for notices       A person’s address and fax
number are those set out below, or as the person notifies the sender:

                  Novogen Research
 
  Address:   140 Wicks Road, North Ryde NSW 2113 AUSTRALIA    
 
  Fax number:   Int + 612 9878 0055    
 
  Attention:   Managing Director    
 
           
 
  MEPL        
 
  Address:   140 Wicks Road, North Ryde NSW 2113 AUSTRALIA    
 
  Fax number:   Int + 612 9878 0055    
 
  Attention:   Managing Director    

        207515151_1   Licence Agreement     33

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

20.   AMENDMENT AND ASSIGNMENT   20.1   Amendment       This document can only
be amended, supplemented, replaced or novated by another document signed by the
parties.   20.2   Assignment

  (a)   MEPL may only assign, dispose of, declare a trust over or otherwise
create an interest in its rights under this document (other than pursuant to the
grant of security over all its assets and undertakings to a financier) with the
prior written consent of Novogen Research.     (b)   Novogen Research may
assign, dispose of, declare a trust over or otherwise create an interest in its
rights under this document without the consent of MEPL, and may disclose to any
potential holder of the right or interest any information relating to this
document or any party to it provided that Novogen must promptly inform MEPL of
the relevant dealing and must ensure any potential holder of the right or
interest is subject to obligations of confidence with respect to the information
of MEPL at least as onerous as those set out in this document.

21.   GENERAL   21.1   Governing law

  (a)   This document is governed by the law in force in New South Wales.    
(b)   Each party submits to the non-exclusive jurisdiction of the courts
exercising jurisdiction in New South Wales, and any court that may hear appeals
from any of those courts, for any proceedings in connection with this document,
and waives any right it might have to claim that those courts are an
inconvenient forum.

21.2   Liability for expenses       Each party must pay its own expenses
incurred in negotiating, executing, stamping and registering this document.  
21.3   Relationship of the parties       Nothing in this document creates a
relationship of employment, partnership or joint venture between the parties
under the laws of any applicable jurisdiction and no party may act or has the
authority to act as agent of or in any way bind or commit another party to any
obligation.   21.4   Giving effect to this document       Each party must do
anything (including execute any document), and must ensure that its employees
and agents do anything (including execute any document), that the other party
may reasonably require to give full effect to this document.   21.5   Waiver of
rights       A right may only be waived in writing, signed by the party giving
the waiver, and:

  (a)   no other conduct of a party (including a failure to exercise, or delay
in exercising, the right) operates as a waiver of the right or otherwise
prevents the exercise of the right;

        207515151_1   Licence Agreement     34

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (b)   a waiver of a right on one or more occasions does not operate as a
waiver of that right if it arises again; and     (c)   the exercise of a right
does not prevent any further exercise of that right or of any other right.

21.6   Operation of this document

  (a)   This document contains the entire agreement between the parties about
its subject matter. Any previous understanding, agreement, representation or
warranty relating to that subject matter is replaced by this document and has no
further effect.     (b)   Any right that a person may have under this document
is in addition to, and does not replace or limit, any other right that the
person may have.     (c)   Any provision of this document which is unenforceable
or partly unenforceable is, where possible, to be severed to the extent
necessary to make this document enforceable, unless this would materially change
the intended effect of this document.

21.7   Operation of indemnities

  (a)   Each indemnity in this document survives the expiry or termination of
this document.     (b)   A party may recover a payment under an indemnity in
this document before it makes the payment in respect of which the indemnity is
given.

21.8   GST gross up and GST on claims

  (a)   Words defined in A New Tax System (Goods and Services Tax) Act 1999
(Cth) have the same meaning in this clause.     (b)   If a party makes a supply
to another party under or in connection with this document, then (unless the
consideration is expressly stated to be inclusive of GST) the consideration for
that supply is exclusive of GST, and in addition to paying or providing that
consideration the recipient must:

  (i)   pay to the supplier an amount equal to any GST for which the supplier is
liable on that supply, without deduction or set-off of any other amount; and    
(ii)   make that payment as and when the consideration or part of it must be
paid or provided, except that the recipient need not pay unless the supplier has
issued to the recipient a tax invoice (or an adjustment note) for that supply.

  (c)   The Supplier must promptly create an adjustment note for, or apply to
the Commissioner for, a refund of, and refund to the recipient any overpayment
by the recipient for GST, but the supplier need not refund to the recipient any
amount for GST paid to the Commissioner of Taxation unless the supplier is
entitled to a refund or credit of that amount.     (d)   If a party provides a
payment for or any satisfaction of a claim or a right to claim under or in
connection with this document (for example, for misleading or deceptive conduct
or for misrepresentation or for a breach of any warranty or for indemnity or for
reimbursement of any expense) that gives rise to a liability for GST, the
provider must pay, and indemnify the recipient on demand against, the amount of
that GST.

        207515151_1   Licence Agreement     35

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON LOGO) [y78683y7868302.gif]

 

  (e)   If a party has a claim under or in connection with this document for a
cost on which that party must pay an amount for GST, the claim is for the cost
plus the amount for GST (except any amount for GST for which that party is
entitled to an input tax credit).     (f)   If a party has a claim under or in
connection with this document whose amount depends on actual or estimated
revenue or which is for a loss of revenue, revenue must be calculated without
including any amount received or receivable as reimbursement for GST (whether
that amount is separate or included as part of a larger amount).

21.9   Consents       Where this document contemplates that a party may agree or
consent to something (however it is described), that party may:

  (a)   agree or consent, or not agree or consent, in its absolute discretion;
and     (b)   agree or consent subject to conditions,

    unless this document expressly contemplates otherwise.   21.10   Exclusion
of contrary legislation       Any legislation that adversely affects an
obligation of a party, or the exercise by a party of a right or remedy, under or
relating to this document is excluded to the full extent permitted by law.  
21.11   Inconsistency with other documents       If this document is
inconsistent with any other document or agreement between the parties, this
document prevails to the extent of the inconsistency.   21.12   Counterparts    
  This document may be executed in counterparts.

        207515151_1   Licence Agreement     36

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868301.gif]
 
Schedule 1
LICENSED PATENT RIGHTS

     
FAMILY:
  NV128
 
   
OWNER:
  NOVOGEN RESEARCH PTY LTD

INTERNATIONAL PATENT APPLICATION NO. PCT/AU2005/001435 (WO 2006/032085) —
“Substituted chroman derivatives, medicaments and use in therapy”
International filing date: 21 September 2005

              Case   Jurisdiction   Official No.   Status
1
  Australia   2005287865   Pending — awaiting examination
2
  Canada   2581316   Pending — awaiting examination
3
  China   200580038117.8   Pending — awaiting examination
4
  Hong Kong   07113859.6   Pending
5
  Europe   05779877.9   Pending — under examination
6
  India   1223/KOLNP/2007   Pending — awaiting examination
7
  Israel   182034   Pending — awaiting examination
8
  Japan   2007-531541   Pending — awaiting examination
9
  Mexico   2007/003216   Pending — awaiting examination
10
  New Zealand   553834   Pending — awaiting examination
11
  Norway   20072004   Pending — awaiting examination
12
  Singapore   200702021-7   Pending — under examination
13
  United States   11/230726   Allowed

        207515151_1   Licence Agreement     37

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868301.gif]
 

     
FAMILY:
  Pheno-Radio
 
   
OWNER:
  NOVOGEN RESEARCH PTY LTD

INTERNATIONAL PATENT APPLICATION NO. PCT/AU2004/001619 (WO 2005/049008) —
“Combinational radiotherapy and chemotherapy compositions and methods”
International filing date: 19 November 2004

              Case   Jurisdiction   Official No.   Status
1
  Australia   2004290465   Pending — awaiting examination
2
  Canada   2542351   Pending — awaiting examination
3
  China   200480033734.4   Pending — awaiting examination
4
  Europe   04797067.8   Pending — under examination
5
  Hong Kong   08108412.5   Pending
6
  Israel   174741   Pending — under examination
7
  Japan   2006-540083   Pending — awaiting examination
8
  Mexico   PA/a/2006/005697   Pending — awaiting examination
9
  New Zealand   546150   Pending — under examination
10
  Norway   20062876   Pending — awaiting examination
11
  Singapore   122109   Granted
12
  United States   10/547,077   Pending — under examination

        207515151_1   Licence Agreement     38

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868301.gif]
 

     
FAMILY:
  Autophagy
 
   
OWNER:
  NOVOGEN RESEARCH PTY LTD

INTERNATIONAL PATENT APPLICATION NO. PCT/AU2008/000286 (WO 2008/113100) —
“Method for inducing autophagy”
International filing date: 5 March 2008

              Case   Jurisdiction   Official No.   Status
1
  International (PCT)   PCT/AU2008/000286   Pending

     
FAMILY:
  Apoptosis
 
   
OWNER:
  NOVOGEN RESEARCH PTY LTD

“Methods for inducing programmed cell death”
Filing date: 22 October 2008

              Case   Jurisdiction   Official No.   Status
1
  Australia   2008230055   Pending — awaiting examination
2
  Canada   2641541   Pending — awaiting examination
3
  United States   61/107363   Filed
 
      (Provisional)    

     
FAMILY:
  Immune
 
   
OWNER:
  NOVOGEN RESEARCH PTY LTD

“Immunomodulating activities”
Filing date: 29 August 2008

              Case   Jurisdiction   Official No.   Status
1
  Australia   2008904483   Filed
 
      (Provisional)    

        207515151_1   Licence Agreement     39

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868301.gif]
 
Schedule 2
COMPOUND
Pharmaceutically Acceptable Salt means an organic or inorganic moiety that
carries a charge and that can be administered in association with a
pharmaceutical agent, for example, as a counter-cation or counter-anion in a
salt. Pharmaceutically acceptable cations include but are not limited to sodium,
potassium, calcium, zinc and quaternary amine. Pharmaceutically acceptable
anions include but are not limited to chlorine, acetate, citrate, phosphate,
bicarbonate and carbonate.

        207515151_1   Licence Agreement     40

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868301.gif]
 
Schedule 3
EXISTING AGREEMENTS

1.   Agreement entitled Contract Reseach Agreement between Novogen Research Pty
Ltd and Dr Martin Aguero and Marshall Edwards Pty Ltd dated 15 December 2006.  
2.   Agreement entitled Agreement for Transfer of Novogen Proprietary Material
between Novogen Research Pty Ltd and The Dana Farber Cancer Institute Inc dated
11 December 2008.   3.   Agreement entitled Master Services Agreeement between
Novogen Limited and ICP Firefly Pty Ltd dated 26 May 2008.   4.   Agreement
entitled Letter of Offer and Acceptance between Tetra Q and Novogen Limited
dated 16 June 2008.   5.   Agreement entitled Product Development between
International Drug Development Technopole SAS and Novogen Research Pty Ltd dated
11 December 2008.   6.   Agreement entitled Consultancy Agreement between Dr Gil
Mor and Novogen Research Pty Ltd dated 17 December 2008.   7.   Agreement
entitled Measurement of Lead II ECG in the Anaesthetised Guinea Pig between
Aptuit Inc and Novogen Research.

        207515151_1   Licence Agreement     41

 



--------------------------------------------------------------------------------



 



(BLAKE DAWSON) [y78683y7868301.gif]
 
EXECUTED as an agreement.

             
SIGNED for NOVOGEN RESEARCH PTY LIMITED, by its
duly authorised officer, in the presence of:
      /s/ Geoffrey M. Leppinus
 
   
 
      Signature of officer    
/s/ Lynne Leppinus
 
      Geoffrey M. Leppinus
Director, Novoven Limited    
Signature of witness
      Name    
 
           
Lynne Leppinus
           
Name
           

             
SIGNED for MARSHALL EDWARDS PTY LIMITED, by its duly
authorised officer, in the presence of:
      /s/ Bryan RG Williams
 
   
 
      Signature of officer    
 
           
/s/ Ann Geddes
      Bryan RG Williams    
 
           
Signature of witness
      Name    
 
           
Ann Geddes
           
Name
           

        207515151_1   Licence Agreement     42

 